Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Weber, J.), imposed January 23, 2002, the sentence being five concurrent terms of imprisonment of seven years, to run concurrently with two concurrent terms of imprisonment of 60 days, upon his conviction of robbery in the first degree (five counts), criminal possession of a controlled substance in the seventh degree, and criminal possession of a hypodermic instrument, upon his plea of guilty.
Ordered that the sentence is affirmed.
The defendant knowingly, intelligently, and voluntarily waived, without limitation, the right to appeal his conviction and sentence (see People v Moissett, 76 NY2d 909 [1990]; People v Seaberg, 74 NY2d 1 [1989]). Since the defendant was informed *549of the maximum sentences which would be imposed pursuant to the plea agreement, his general waiver of his right to appeal encompassed the sentence (see People v Lococo, 92 NY2d 825 [1998]; People v Portillo, 294 AD2d 379 [2002]). In any event, the sentence imposed was not excessive. Santucci, J.P., Altman, S. Miller and Goldstein, JJ., concur.